Valente, J. (dissenting).
I join in Justice Stevens’ dissent but would add that the decision of Special Term to stay the arbitration can be sustained as well on another ground. Special Term found that the agreements wore unambiguous in requiring the initial payment to be made within 10 days after the receipt of certain specified telegraphic advices; and held further that the provisions of article VI, allowing a period of grace, related solely to the subsequent installments. Appellant argues that while it agrees the contracts are unambiguous, it disagrees with the conclusion at Special Term that article VI does not encompass the initial payment.
In Matter of Sarle (Sperry Gyroscope Co.) (4 A D 2d 638, affd. 4 N Y 2d 917) this court (per Breitel, J.) said (pp. 641-642): “It has been held definitely by the Court of Appeals that a bona fide dispute is not raised with regard to the interpretation of such an agreement if the tendered issue involves the meaning of a provision which is ‘ beyond dispute ’. Such an issue raises a question of law to be determined preliminarily by the court, even though the alleged dispute may fall within the literal language of the arbitration agreement. (Matter of General Elec. Co. [Elec., etc., Workers], 300 N. Y. 262; Matter of International Assn, of Machinists [Cutler-Hammer], 271 App. Div. 917, affd. 297 N. Y. 519; see, also, Alpert v. Admiration Knitwear Co., 304 N. Y. 1; Matter of Wenger & Co. v. Propper Silk Hosiery Mills, 239 N. Y. 199.) ”
In my opinion, the meaning of the agreements herein is “ beyond dispute ” and it does not make for ambiguity simply because a party contends for a different interpretation of the language. The language clearly means what it says and says what it means. The contract is to be void unless the initial payment is made within a given time. There is no grace period *450permitted as to the initial payment. It is hard to conceive how the parties could have drawn the agreements with any greater clarity to accomplish their unquestionable intention. Since there is no ambiguity, the issue tendered for arbitration is not bona fide and Special Term properly granted a stay of arbitration.
Breitel, J. P., and M. M. Frank, J., concur with Rabin, J.; Valente, J., dissents in opinion, in which Stevens, J., concurs; Stevens, J., dissents in opinion, in which Valente, J., concurs.
Order reversed, on the law, with $20 costs and disbursements to appellant, and motion to stay arbitration denied, with $10 costs.